PER CURIAM.
Appellant, defendant below, was found guilty, pursuant to a jury verdict, of burglary of a conveyance, petit larceny and loitering. He was sentenced to five (5) years in prison on the burglary charge with credit for time served, to wit: forty-six (46) days. On the charges of petit larceny and loitering and prowling, appellant was sentenced to credit for time served, to wit: forty-six (46) days.
After carefully reviewing the record, briefs and arguments of counsel, it is our opinion that no reversible error has been made to appear. United States v. Stephenson, 474 F.2d 1353 (5th Cir. 1973); L. L. J. v. State, 334 So.2d 656 (Fla. 3d DCA 1976); Mahoney v. State, 300 So.2d 743 (Fla. 1st DCA 1974); State v. Young, 217 So.2d 567 (Fla.1968), and Fla.R.Crim.P. 3.390(d).
Accordingly, appellant’s convictions and sentences are hereby affirmed.
Affirmed.